Citation Nr: 9914977	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
June 1946 and from August 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action in which 
the RO denied service connection for a respiratory disorder 
and a right knee disorder, and from an April 1997 rating 
action in which the RO denied service connection for a 
gastrointestinal disorder.  The veteran appealed and was 
afforded a hearing at the RO in November 1997.  His claims 
were denied by the hearing officer in a February 1998 
Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a respiratory disorder is 
plausible.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a gastrointestinal disorder 
is plausible.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a right knee disorder is 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a respiratory disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a gastrointestinal disorder.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is a continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented well-grounded claims for service connection for 
a respiratory disorder, gastrointestinal disorder and a right 
knee disorder.  A well-grounded claim is one which is 
plausible.  If the veteran has not presented a well-grounded 
claim, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-grounded 
claim requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claims for service connection for a 
respiratory disorder, a gastrointestinal disorder and a right 
knee disorder are not well-grounded.

Initially, the Board notes that the majority of the veteran's 
service medical records are unavailable.  In a 1990 report 
from the National Personnel Records Center (NPRC), it was 
indicated that any existing service medical records were 
destroyed in a fire at that facility in July 1973.  In the 
case of fire-related loss of service medical records, there 
is a heightened duty to assist the veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Thereafter, the RO 
referred the matter to a military records specialist, but his 
efforts to obtain the veteran's service medical records had 
negative results.  Ultimately, the RO obtained copies of the 
pre-enlistment examination and the service discharge 
examination from the latter period of service.  Neither 
examination report makes reference to the disorders at issue.  
The service discharge examination in April 1952 made 
reference to a complaint of a prickly sensation in the left 
knee, as distinguished from the right knee, for the past 
three years.  An x-ray of the left knee was negative.  The 
Board finds that all appropriate action has been taken by VA 
to obtain the veteran's complete service medical records.

Post-service treatment records reflect that the veteran was 
hospitalized at Chester County Hospital in August 1989 for 
surgery consisting of epigastric herniorrhaphy.  A chest x-
ray during that hospitalization revealed mild to moderate 
pulmonary emphysema.

The veteran was hospitalized by VA in August 1990 at the 
Columbia, South Carolina VA Medical Center (VAMC), at which 
time he underwent pulmonary function tests, a sigmoidoscopy 
and recurrent ventral hernia repair with exploratory 
celiotomy.  The pulmonary function tests resulted in a 
diagnosis of chronic obstructive pulmonary disease (COPD).  
The discharge summary noted a history of right knee 
arthroscopy in the 1950's.

At his RO hearing in November 1997, the veteran testified 
that he was hospitalized for two weeks during his first 
period of service after experiencing breathing problems.  He 
did not receive any additional treatment until he started to 
receive treatment at the Columbia, South Carolina VAMC in 
1990.  He stated that his current respiratory symptoms are 
the same as they were during service in 1945.  The veteran 
indicated that he did not have any history of a 
gastrointestinal disorder in service; the first time that he 
had gastrointestinal problems was in 1990 when he required 
surgery for a hernia.  With respect to his right knee 
disorder, the veteran testified that he sustained an injury 
to his right knee during basic training in 1945 when he 
tripped and caught his right knee on the end of his rifle.  
He went to the dispensary and x-rays of his right knee were 
negative.  After his discharge from service, the veteran had 
surgery on his right knee in the 1950's for a cartilage tear.  
He has since been told that he has arthritis in the right 
knee.

In summary, there is evidence in the claims folder that the 
veteran has been diagnosed with, and received treatment for a 
respiratory disorder and a right knee disorder.  There is 
evidence that the veteran had surgery for repair of a hernia 
following service.  The first prong of Caluza is met for all 
three issues.  As noted, the majority of the service medical 
records are not available.  However, the veteran is competent 
to report that he had sustained some injury in service 
involving his right knee, and is also competent to report 
that he had respiratory symptoms and gastrointestinal 
symptoms in service; the second prong of Caluza is met for 
all three claimed conditions.  Nonetheless, the veteran has 
not presented a medical opinion from any physician on record 
in this case which links a current respiratory disorder, 
gastrointestinal disorder or right knee disorder to service 
or any incident of service.  The third prong of Caluza is not 
met.

As noted previously, medical evidence of a nexus between an 
in service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding the veteran's claims, they are not well-
grounded and the appeal must be denied.


ORDER

1.  Service connection for a respiratory disorder is denied.

2.  Service connection for a gastrointestinal disorder is 
denied.

3.  Service connection for a right knee disorder is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

